          Case 1:20-cv-05914-AT Document 22 Filed 09/02/20 Page 1 of 1

                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
SYLVIA TILLMAN, AMRESH JAIJEE, VIVIAN                            DOC #: _________________
YATES, RICHARD GAMEN, CHERYL GAMEN, on                           DATE FILED: 9/2/2020
behalf of themselves and all others similarly situated,

                             Plaintiffs,

              -against-                                                 20 Civ. 5914 (AT)

Morgan Stanley Smith Barney, LLC,                                           ORDER

                        Defendant.
ANALISA TORRES, District Judge:

       The Court intends to consolidate the following actions: 20 Civ. 5914; 20 Civ. 6012; 20
Civ. 6300; 20 Civ. 6468; 20 Civ. 6538; 20 Civ. 6610; 20 Civ. 6640; 20 Civ. 6984. By
September 9, 2020, any interested attorneys shall file requests to be appointed Lead Counsel.
Opposition to any such application shall be filed by September 14, 2020.

       SO ORDERED.

Dated: September 2, 2020
       New York, New York
